DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response dated November 18, 2021.  Claims 1-8, and 15-18 are cancelled.  Claims 9- 11, 13, 19, 22, and 23 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the rotatable pinching finger assembly".  There is insufficient antecedent basis for this limitation in the claim.  The claim should read:
10. (Currently Amended) The system of claim 9, wherein a rotatable pinching finger assembly includes a pair of opposing "Y"-shaped fingers configured to overlap in a closed position.  

Claim 1 recites the limitation "the indexing " and “pre-rolled cone”.  There is insufficient antecedent basis for this limitation in the claim.  The claim should read:
12. (Currently Amended) The system of claim 11, wherein: an indexing module includes a circular array of cups configured to hold the pre-rolled cones, each cup having an access opening; and the cone stabilization sub-system includes an actuatable gripping component configured to extend through the access openings to contact pre-rolled cones held therein.
Claim 19 recites the limitation "the method of claim 14."  However the method claim was cancelled.  Claim 19 should be amended to read:
19. (Currently Amended) A method for cannabis cigarette preparation, the method comprising: receiving, within an indexing module, a plurality of pre-rolled cones, each having a sealed end and an open end, and moving the pre- rolled cones through a plurality of stations as instructed by a controller; dispensing, at a first station, a portion of cannabis shake material into the open end of each of the pre-rolled cones to form loosely filled cones; compressing, at a second station, the cannabis shake material in each of the loosely filled cones to form tamped cones; and pinch-twisting, at a third station, the open end of each of the pre- rolled cones to form rolled cigarettes, wherein pinch- twisting the open end of pre-rolled cones to form rolled cigarettes the pinch twisting is performed by a rotatable pinching finger assembly having an open position sufficient to encompass the open end of the pre-rolled cones, and a closed position configured to substantially compress the open end of the pre- rolled cones.
Claims 20-23 are rejected insomuch as they depend on claim 19.

Allowable Subject Matter
Claims 9, 11, and 13 are allowable.
Claims 10, 12, and 19-23 would be allowable if rewritten to eliminate the 112 issues above.
The following is an examiner’s statement of reasons for allowance: WAGNER teaches an enclosed cigarette preparation system that moves pre-rolled cones through stations (¶1203).  MAMOOJI teaches a cigarette preparation system with a pinching module.  Neither WAGNER nor MAMOOJI  disclose or teach an anvil component that slideably engages with blocks to achieve angles relative to the central bore.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                       

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747